 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LUIS SANDOVAL,                                      Case No.: 18cv1459-GPC(JLB)
12                                     Petitioner,
                                                         ORDER REJECTING DOCUMENT
13   v.                                                  AND GRANTING PETITIONER A
                                                         FINAL OPPORTUNITY TO FILE AN
14   SAN DIEGO COUNTY SHERIFF
                                                         AMENDED PETITION
     DEPARTMENT AND WILLIAM GORE,
15
                                    Respondents.
16
17
           On June 26, 2018, Petitioner Luis Sandoval, proceeding pro se, filed a petition for
18
     writ of habeas corpus and a motion for leave to proceed in forma pauperis. (Dkt. Nos. 1,
19
     2.) On July 12, 2018, Petitioner filed three hand-written, single spaced, mostly illegible
20
     letters. (Dkt. Nos. 4, 6, 8.) On July 13, 2018, Petitioner also filed what the Court
21
     construed as a Supplemental to Petition which is also illegible. (Dkt. No. 10.) On July
22
     18, 2018, after a review of these documents, the Court denied Petitioner’s in forma
23
     pauperis application and dismissed the petition without prejudice. (Dkt. No. 11.) The
24
     Court explained Petitioner had failed to provide the required Prison Certificate as part of
25
     his request to proceed in forma pauperis. (Id. at 1.) Next, the Court noted that Petitioner
26
     is “largely illegible and lacks coherence” and failed to assert that he is “in custody in
27
     violation of the Constitution or law or treaties of the United States. 28 U.S.C. 2254.” (Id.
28

                                                     1
                                                                                   18cv1459-GPC(JLB)
 1   at 2.) Finally, the Court noted that Petitioner failed to allege exhaustion of state judicial
 2   remedies. (Id. at 3-5.)
 3         Since then, Petitioner has continuously sent letters to the Court that have been
 4   rejected with a Notice of Document Discrepancy indicating that the documents are
 5   illegible pursuant to Civil Local Rule 5.3, that the case was dismissed on July 18, 2018,
 6   and to reopen the case, Petitioner must pay the filing fee or provide adequate proof of his
 7   inability to pay and file a first amended petition. (Dkt. Nos. 12, 13.) Additional illegible
 8   letters were rejected by the Court. (Dkt. Nos. 14, 15, 16, 17.)
 9         On August 23, 2018, the Court issued an order rejecting a document Petitioner
10   attempted to file because it was again illegible and did not correct the deficiencies the
11   Court noted in its order of July 18, 2018. (Dkt. Nos. 18, 18-1.) The Court explained that
12   “[i]n order to reopen the case, Petitioner MUST provide a legible first amended petition,
13   with the required Prison Certificate if he seeks to proceed in forma pauperis, allege he is
14   “in custody in violation of the Constitution or law or treaties of the United States” with
15   supporting facts, and properly allege exhaustion of state remedies as explained in the
16   Court’s July 18, 2018 order.” (Dkt. No. 18 at 2.) The Court also directed the Clerk of
17   Court to mail another blank Prisoner Packet together with a copy of the Order and a copy
18   of the Court’s July 18, 2018 order detailing the deficiencies in his petition. (Id.) The
19   Court directed that Petitioner file an “Amended Petition curing the deficiencies noted in
20   the Court’s July 18, 2018 order no later than September 28, 2018.” (Id.) Petitioner was
21   also advised that “if he fails to comply with the Court’s order this action may be
22   subject to dismissal for failure to prosecute and failure to comply with the Court’s
23   order. (Id. (emphasis in original).)
24         Since the Court’s order of August 23, 2018, Petitioner has not filed an Amended
25   Petition curing the deficiencies as required by the deadline of September 28, 2018.
26   Instead, Petitioner continues to submit documents that are completely illegible. (Dkt.
27   Nos. 19, 19-1.) The Court is also in possession of two additional documents that are
28

                                                    2
                                                                                    18cv1459-GPC(JLB)
 1   wholly illegible and do not cure the deficiencies in his Petition. Accordingly, the Court
 2   REJECTS these documents as illegible.
 3         District courts have the inherent power to control their dockets and in exercising
 4   that power, they may impose sanctions which includes dismissal of the case. Ferdik
 5   v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (citing Thompson v. Hous. Auth., 782
 6   F.2d 829, 831 (9th Cir.), cert. denied, 479 U.S. 829 (1986)). The Federal Rules of Civil
 7   Procedure (“Rule”) provides for dismissal of a case for a party’s failure to comply with a
 8   court order. Rule 41(b) allows the district court to dismiss an action for failing to comply
 9   with a court order. Ferdik, 963 at 1260; Fed. R. Civ. P. 41(b). Local Civil Rule 41.1
10   provides for dismissal of a case for lack of prosecution. CivLR 41.1
11         Petitioner has failed to timely file an Amended Petition and continuously attempts
12   to file documents that are illegible despite the Court’s admonition. Therefore, the Court
13   GRANTS Petitioner one final opportunity to file an Amended Petition on or before
14   November 3, 2018. The Court warns Petitioner that failure to timely file an Amended
15   Petition by November 3, 2018, WILL BE CONSTRUED AS EITHER HIS
16   CONSENT TO DISMISSAL OF THE ACTION FOR FAILURE TO PROSECUTE
17   OR FAILURE TO COMPLY WITH A COURT ORDER WARRANTING
18   DISMISSAL OF THE ACTION WITH PREJUDICE PURSUANT TO FED. R.
19   CIV. P. 41(b).
20         IT IS SO ORDERED.
21   Dated: October 11, 2018
22
23
24
25
26
27
28

                                                  3
                                                                                 18cv1459-GPC(JLB)
